        Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A          §
                                         CIVIL ACTION 6:20-CV-00486-ADA
BRAZOS LICENSING AND                 §
DEVELOPMENT,                         §
                                     §
       Plaintiff,                    §
                                     §
                                         PATENT CASE
v.                                   §
                                     §
DELL TECHNOLOGIES INC., DELL         §
INC., AND EMC CORPORATION,           §
                                     §
                                         JURY TRIAL DEMANDED
       Defendant.                    §



     RESPONSE OPPOSING DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
                FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)
         Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 2 of 17




       There is no merit to Dell Technologies, Inc., Dell Inc., and EMC Corporation’s (“Dell” or

“Defendants”) allegation that the Amended Complaint filed by WSOU Investments, LLC

(“WSOU”) fails to state a plausible claim for direct infringement of the patent-in-suit. Defendants’

flawed arguments regarding direct infringement ignore (or dispute) well pleaded facts in the

Amended Complaint and apply an incorrect pleading standard. Defendants’ allegations regarding

indirect infringement are tainted by the same flaws concerning direct infringement and misapply

the proper analysis regarding inducement and contributory infringement. Defendants’ motion

should be denied.

                                          ARGUMENT
I.     Legal Standard

        Motions to dismiss under Rule 12(b)(6) are “viewed with disfavor and are rarely

granted.” Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009). A claim cannot be

dismissed under Rule 12(b)(6) unless the plaintiff “would not be entitled to relief under any set of

facts or any possible theory that [it] could prove consistent with the allegations in the

complaint.” Muhammad v. Dallas Cnty. Cmty. Supervision & Corrs. Dep't, 479 F.3d 377, 380 (5th

Cir. 2007) (citing Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)); Altman, 2012 WL

4033336, at *1. In other words, it must appear beyond doubt that the plaintiff can prove no set of
facts in support of their claim entitling them to relief. Griffith v. Kroger Co., No. 9:05-CV-76-TH,
2008 WL 11347989, at *2 (E.D. Tex. Mar. 7, 2008) (citing Conley v, Gibson, 355 U.S. 41, 45–46

(1957)); see also ESW HOLDINGS, INC., Plaintiff, v. ROKU, INC., 6:19-CV-00044-ADA, 2019

WL 10303653, at *1–2 (W.D. Tex. May 13, 2019).

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim has “facial plausibility” and

must not be dismissed “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal citations omitted). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted


                                                 1
         Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 3 of 17




unlawfully.” Id. For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual

allegations in the complaint as true and construe[s] the pleadings in the light most favorable to the

nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.

2008). Dismissal under Rule 12(b)(6) is inappropriate where fact discovery could affect the court’s

analysis. See Syte - Visual Conception Ltd., 2020 WL 278481 at *6 (denying Rule 12(b)(6) motion

because fact discovery could affect the court’s § 101 analysis).
II.    WSOU alleges a plausible claim for direct infringement.
       Defendants’ assertion that the Amended Complaint fails to adequately allege direct

infringement ignores the detailed allegations in the Amended Complaint (Am. Compl. ¶¶ 15-27)

and attempts to impose an improper standard by insisting a complaint must mimic the claim

limitations and map every claim limitation to specific product features (see Mot. at 7-8). The

pleading standard does not require a detailed mapping of every claim limitation to features within

the accused product. As the Federal Circuit has explained:
           While ACS and the other Appellees are correct that to prove infringement
           of a method patent a plaintiff must show that every step of the method is
           performed in the claimed order, nothing in Twombly or Iqbal demands this
           level of factual specificity at the pleading stage. Such a requirement would
           be dangerously close to requiring a plaintiff to prove he is entitled to
           relief at the pleading stage. At this stage of the litigation a plaintiff is only
           required to plead enough facts to enable a court “to draw the reasonable
           inference that the defendant is liable for the misconduct alleged.
                                                 ***
           [T]here is no requirement that the facts alleged mimic the precise
           language used in a claim; what is necessary is that facts, when considered
           in their entirety and in context, lead to the common sense conclusion that a
           patented method is being practiced.
In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1342 (Fed. Cir.

2012) (emphasis added) (cleaned up).

       Thus, in Disc Disease, the Federal Circuit found the plaintiff’s allegations sufficient

because the complaint specifically identified the three accused products and alleged that the

accused products met “each and every element of at least one claim” of the asserted patents, either



                                                  2
          Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 4 of 17




literally or equivalently. Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256, 1260 (Fed. Cir.

2018).

         Citing Disc Disease, the Western District of Texas denied a motion to dismiss like

Defendants’. See Encoditech, LLC v. Citizen Watch Co. of Am., Inc., SA-18-CV-1335-XR, 2019

WL 2601347, at *4 (W.D. Tex. June 25, 2019). There, the Court reasoned:
         Encoditech only needed to identify and include product by name, allege that
         defendants make, sell, offer to sell, sell, import or use in the United States that
         accused product, and to allege that the accused product satisfies each and every
         limitation of at least one claim. And Encoditech alleges here in each of the cases
         that the defendant[ ] has performed all of the steps of claim 7 by its internal testing
         of the accused system.
Id. (denying motion to dismiss complaint involving patent entitled “wireless communication

approach”); see also CXT Sys., Inc. v. Acad., Ltd., 218-CV-00171-RWS-RSP, 2019 WL 1858301,

at *3 (E.D. Tex. Mar. 11, 2019), report and recommendation adopted, 218-CV-00171-RWS-RSP,

2019 WL 1795929 (E.D. Tex. Apr. 24, 2019) (denying motion to dismiss complaint involving

patent entitled “single sign-on for access to a central data repository” and holding the complaint

was not required to specifically track every single element of the claim).

         Defendants’ motion to dismiss WSOU’s claim for direct infringement should be denied

because WSOU’s factual allegations are at least as detailed as those in Disc Disease and

Encoditech. 1

         Indeed, Defendants admit WSOU goes beyond what was required under Disc Disease by

admitting the Amended Complaint explains the Accused Products include tags “in a real-time

domain to track the fulfillment of reservations and limits by comparing the corresponding tags

with the real-time values.” See Am. Compl. ¶ 19; see also Mot. at 7 (citing Am. Compl. ¶ 19).

Defendants’ insistence that this allegation fails to address Defendants’ own interpretation of

1   See Am. Compl. (¶¶ 27-28) (identifying the accused products and alleging, inter alia, that “[i]n
    view of the preceding paragraphs, each and every element of at least claim 1 of the [Patent] is
    found in the Accused Products,” and “Defendants continue to directly infringe at least one
    claim of the [Patent], literally or under the doctrine of equivalents, by making, using, selling,
    offering for sale, importing, and/or distributing the Accused Products in the United States,
    including within this judicial district, without the authority of [WSOU].”).

                                                   3
            Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 5 of 17




certain claim language (Mot. at 7) merely confirms that Defendants are improperly demanding that

the Amended Complaint mimic the precise language of the claim and map ever limitation to the

accused products. Defendants’ insistence that an article proves non-infringement (Mot. at 7) is an

attempt to improperly raise a factual dispute in a motion to dismiss.

          For the foregoing reasons, this Court should deny Defendants’ motion to dismiss WSOU’s

direct infringement claim.
III.      WSOU alleges a plausible claim for indirect infringement.
          This Court should also deny Defendants’ motion to dismiss WSOU’s indirect infringement

claim. In evaluating whether allegations of indirect infringement “pass muster under Rule 8,” it is

important to “keep in mind that the Supreme Court was reviewing Global-Tech post-trial and did

not speak to the pleading requirements for indirect infringement under Rule 8.” Walker Digital,

LLC v. Facebook, Inc., 852 F. Supp. 2d 559, 563 (D. Del. 2012) (citing Glob.-Tech Appliances,

Inc. v. SEB S.A., 563 U.S. 754, 766 131 S. Ct. 2060, 2068, 179 L. Ed. 2d 1167 (2011)). As this

Court has previously noted, indirect infringement is a question that “appears to be one for the Court

to resolve either at the summary judgment stage or at trial.” Parity Networks, LLC v. Cisco Systems,
                                                                2
Inc., 6-19-cv-00207, Dkt. 23, at 3–4 (WDTX, July 26, 2019).

          Regardless, Defendants’ motion to dismiss fails because WSOU alleges a plausible claim

for indirect infringement.
          A.      WSOU adequately alleges direct infringement.
          As shown above, WSOU alleges a plausible claim for direct infringement. Therefore,

WSOU adequately alleges the direct infringement necessary to support a claim for indirect

infringement.
          B.      WSOU adequately alleges the knowledge required for indirect infringement.
          WSOU also adequately alleges the knowledge required for indirect infringement.



2      As explained in more detail below, WSOU believes this statement may be more accurate for
       “willful infringement” than for “indirect infringement,” given that “willful infringement” is
       arguably not a cause of action.

                                                   4
         Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 6 of 17




               1. This Court should not forbid a patent holder from pursuing a claim for
                  indirect infringement that accrues during the pendency of the lawsuit.
       To the extent this Court requires a complaint to allege a defendant had pre-filing knowledge

of its indirect infringement, this requirement is satisfied by WSOU’s allegation that Defendants

had knowledge of their indirect infringement before the filing of WSOU’s First Amended

Complaint. This Court should not adopt a rule that forbids a patent holder from amending its

complaint to assert a claim for indirect infringement that accrues during the pendency of the

lawsuit (as Defendants urge it to do). The Federal Circuit has recognized that a party “may seek to

pursue claims that accrue during the pendency of a lawsuit[.]” Aspex Eyewear, Inc. v. Marchon
Eyewear, Inc., 672 F.3d 1335, 1345 (Fed.Cir.2012) (emphasis added). Therefore, a patent holder

should be allowed to pursue a claim for indirect infringement that accrues after the filing of the

original complaint but during the pendency of the lawsuit. The “pre-suit knowledge” rule

advocated by Defendants is directly at odds with Aspex Eyewear. It is also at odds with the plain

language of §- 271(b) and (c), which does not limit liability for indirect infringement to

pre-litigation conduct. See 35 USC § 271(b)-(c), and with district court opinions out of the Eastern

District of Texas and Delaware.

       Defendants’ motion relies on Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-0702

XR, 2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011) to support a “pre-suit knowledge” rule,
                                                                                                  3
but Aguirre relies on a Delaware case that has since been rejected by several Delaware courts. In

Walker Digital, for example, the Court stated:
       The court acknowledges that this result is inconsistent with its prior decisions in
       Xpoint Techs. v. Microsoft Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp.
       IP Holdings LLC v. FLO TV Inc., 802 F.Supp.2d 527 (D. Del. 2011). Given the
       ease of amendment, the limitation of damages to post knowledge conduct, and in
       the interests of judicial economy, the court finds that the better reasoning is to allow
       a complaint that satisfies Rule 8 to proceed to discovery rather than dismissing it
       for lack of pre-filing knowledge when, by the time the motion to dismiss has been
       filed, defendant in fact has the requisite knowledge as pled by plaintiff.

3   Delaware courts are split on whether a defendant’s knowledge of infringement must come from
    some source other than the original complaint to support a claim for indirect infringement.
    WSOU’s amended complaint correctly states that “[s]everal Delaware courts have since
    rejected” the rule in Aguirre and quotes Delaware authority directly rejecting Aguirre.

                                                  5
         Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 7 of 17




Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d at 566. Delaware reached the same

conclusion in IOENGINE, LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 330515, at

*4 (D. Del. Jan. 25, 2019), finding “no purpose that would be served by the formality of requiring

IOENGINE to file an amended complaint in order to be allowed to assert knowledge of the patents

during the period following the filing of the original complaint.” Other courts, including courts in
                                                                                 4
Delaware and the Eastern District of Texas, have reached the same conclusion.

       Defendants argue the complaint itself cannot give Defendants notice of their indirect

infringement because the “purpose of the complaint is not to create a claim but rather to obtain

relief for an existing claim.” Mot. at 10 (quoting VLSI Technology. See VLSI Tech. LLC v. Intel

Corp., CV 18-966-CFC, 2019 WL 1349468, at *2 (D. Del. Mar. 26, 2019). It appears VLSI

invented this rule. See VLSI Tech. LLC, 2019 WL 1349468, at *2 (stating that a complaint cannot

“create a claim” but citing no authority). Defendants also quote a second Delaware opinion by the

same judge for this rule. Id. (quoting Dynamic Data Techs., LLC v. Amlogic Holdings Ltd., C.A.

No. 19-1239-CFC, 2020WL 4365809, at *2 (D. Del. July 30, 2020)). Defendants’ argument, and

the “pre-suit knowledge” rule as it is stated in VLSI, should be rejected for multiple reasons.

       First, VLSI is directly at odds with Aspex Eyewear and other Federal Court precedent

recognizing that a party may pursue claims that accrue during the pendency of litigation. See Aspex

Eyewear, 672 F.3d at 1345.

       Second, the VLSI rule is merely a persuasive sounding semantical argument that exalts

form over function. By giving notice of the defendant’s indirect infringement, an original

complaint does not “create” a claim. Rather, it puts the defendant on notice. For indirect

infringement to occur, the defendant must choose to continue its indirect infringement despite the



4   See also Firstface Co., Ltd. v. Apple, Inc., 2019 WL 1102374, *1-2 (N.D. Cal. 2019); Nalco
    Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355–57 (Fed. Cir. 2018); Tierra Intelectual
    Borinquen, Inc. v. ASUS Computer International, Inc., 2014 WL 1233040, *2 (E.D. Tex.
    2014); Telecomm Innovations, LLC v. Ricoh Co., 966 F.Supp.2d 390, 393 (D. Del. 2013); E.I
    Du Pont de Nemours & Co. v. Heraeus Holding GmbH, No. 11-773, 2012 WL 4511258, at *6
    (D. Del. Sept. 28, 2012).

                                                 6
         Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 8 of 17




notice provided in the complaint. It is the defendant’s continued infringement after receiving the

complaint that creates the claim – not the complaint.

       Third, even if the VLSI rule is correct as applied to original complaints, it cannot rationally

apply to amended complaints. An amended complaint that alleges a defendant has had knowledge

of its indirect infringement since at least the filing of the original complaint is not “creating” a

claim. It is also not “creating” the required knowledge. It is merely alleging the obvious fact that

the defendant has knowledge of its indirect infringement. Indeed, by the time an amended

complaint is filed, the defendant has notice of its indirect infringement not only because of the

filing of the original complaint, but from other direct communications with the plaintiff. Here, for

example, Defendants now have WSOU’s infringement contentions, which were served on October

14, 2020 before WSOU filed its Amended Complaint.

       Fourth, refusing to allow a patent holder to pursue an indirect infringement claim that

accrues during the pendency of the lawsuit (a practice directly at odds with Federal Circuit

precedent) will only invite multiple lawsuits on the same patents against the same defendant – a

first case for direct infringement and a later case for indirect infringement. The Federal Circuit

recognizes that “in patent cases, res judicata does not apply to bar the assertion of new claims

acquired during the pendency of a litigation that could have been, but were not, litigated or

adjudicated in the action.” Target Training Intern., Ltd. v. Extended Disc N. Am., Inc., 645 Fed.

Appx. 1018, 1026 (Fed. Cir. 2016). Further, while a party “may seek to pursue claims that accrue

during the pendency of a lawsuit, the party is not required to do so, and res judicata will not be

applied to such accruing claims if the party elects not to have them included in the action.” Aspex

Eyewear, 672 F.3d at 1345. A patent holder seeking to litigate a claim for indirect infringement

that accrued during the pendency of the lawsuit is not only fully within its rights but is also trying

to take the most efficient course for the parties and the court.

       Fifth, the VLSI rule creates a legal fiction (pretending a defendant who has actual




                                                  7
         Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 9 of 17




knowledge does not) that leads to absurd results. 5 Under the VLSI rule, as Defendants interpret it,

a defendant who first learns of its misconduct through a filed complaint is forever immune from

liability for post-filing indirect infringement (even if the defendant is, in fact, indirectly
            6
infringing). Thus, the instrument designed to put a defendant on notice of misconduct becomes a

shield to that misconduct. Under Defendants’ extreme version of the VLSI rule, even if the

defendant later learns of its indirect infringement through sources that VLSI would otherwise

consider sufficient (such as a letter from the patent holder or the defendant’s own internal

investigation), the defendant can ignore this knowledge and continue to indirectly infringe with

impunity. Under this impractical rule, a letter enclosing an unfiled complaint is sufficient to put a

defendant on notice of indirect infringement but the same letter, if it contains a copy of a filed

complaint, is not. A defendant who receives a letter hours or minutes before a complaint is filed

can be held liable for its indirect infringement, but a defendant who receives the same letter hours

or minutes after a complaint is filed may continue to indirectly infringe without consequence. Such

a rule creates a perverse incentive for defendants (who have unique access to information about

when they gained knowledge) to conceal information about when they receive knowledge of

infringement. Defendants’ proposed rule also places an unnecessary burden on parties and courts

to conduct intensive discovery and fact finding on exactly when a defendant learned of its

infringement (as a difference of hours or days may determine whether the defendant can be held

liable for post-filing conduct). A patent holder who attempts to avoid the negative consequences

of such a rule by sending a letter shortly before filing suit may find itself either (1) embroiled in

discovery and factual disputes about exactly when, where, how, and to whom the letter was

delivered or (2) on the receiving end of a preemptively filed declaratory judgment action in a forum

of the infringer’s choice.


5   It is “a fundamental and well-established principle of statutory construction that absurd and
    ridiculous results must be avoided where the language of a statute will permit.” Hensel v.
    United States, 3 U.S. Cust. App. 117, 119 (Ct. Cust. App. 1912).
6   This is incorrect even under VLSI (which applied only to the complaint filed in that case) but
    is the rule Defendants ask this Court to adopt.

                                                 8
        Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 10 of 17




       Defendants’ argument that WSOU cannot pursue a claim for indirect infringement that

accrued during the pendency of this lawsuit (because the requisite knowledge was allegedly gained

post-filing) is directly at odds with Federal Circuit precedent and should be rejected.
               2. This Court should not apply its ruling in Parus to indirect infringement.
       Defendants’ motion to dismiss conflates willful and indirect infringement standards by

relying on a recent docket text order from this Court. See Mot. at 9 (citing Parus Holdings Inc. v.

Apple Inc., No. 6:19-cv-432, D.I. 54 (W.D. Tex. Feb. 20, 2020). The transcript of the Parus hearing

suggests this Court’s ruling in Parus was largely based on willfulness arguments and whether
                                                                   7
enhanced damages should be available for post-filing conduct.          Further, there appears to be no

clear holding in Parus finding pre-filing knowledge necessary for either indirect infringement or
                                                      8
enhanced damages due to willful infringement. And even assuming pre-filing knowledge is

required, knowledge acquired before the filing of an amended complaint should suffice. See Aspex

Eyewear, 672 F.3d at 1345 (recognizing that a party “may seek to pursue claims that accrue during

the pendency of a lawsuit[.]”).

       The knowledge required for indirect infringement should not be confused with the


7   See -477 Ex. A at 20-23, 32-35 (discussing enhanced damages) (for efficiency, WSOU is filing
    Exhibit A only with its response to Defendants’ motion in 6:20-CV-00477-ADA). For
    example, during the hearing Mr. Snyder argued that allowing the complaint to create the intent
    necessary for willful infringement would make enhanced damages available in “literally every
    patent infringement case” and that “notice provided by the complaint does not remove a case
    from a garden-variety patent infringement case to the kind of case that warrants enhanced
    damages.” -477 Resp., Ex. A at 22-23. While there may be reason for ensuring that enhanced
    damages are not allowed in “garden-variety” patent infringement cases, there is no similar
    reason to shield a defendant from ordinary damages for ongoing infringement, direct or
    indirect, during litigation. The arguments presented to the Court made little distinction between
    the proper standard for willfulness versus the proper standard for indirect infringement. -477
    Ex. A at 20-23, 32-35. At the end of the Parus hearing, it appears there was confusion
    concerning whether one of the cases involved willfulness. When it became clear that there was
    no willfulness claim and that the claim only involved indirect infringement, the Court
    determined to take the issue up later. -477 Ex. A at 52.
8   See -477 Ex. A at 46-47 (“I certainly understand all the arguments that you’ve made, and I’m
    going to have to wrestle with those arguments.”). If this Court considers its decision in Parus
    to hold that pre-filing notice is required for indirect infringement damages to accrue post-filing,
    WSOU asks that it re-consider this finding for the reasons explained in this response.

                                                  9
        Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 11 of 17




knowledge required for awarding enhanced damages to punish an infringer for willful

infringement. Section 284 of the Patent Act allows a court to “enhance damages” for infringement

“up to three times the amount found or assessed.” See 35 USC § 284. According to VLSI, which

Defendants rely on, “willful infringement” is not a cause of action. VLSI Tech. LLC, 2019 WL

1349468, at *1 (“As the Patent Act, 35 U.S.C. § 1 et seq., does not create a cause of action for

willful infringement, I understand Intel’s motion to dismiss “VLSI’s claims for willful

infringement” to be a motion . . . to dismiss VLSI’s willfulness-based claim for enhanced damages

under 35 U.S.C. § 284 and strike from the complaint the allegations of willful infringement.”). If
“willful infringement” is not a cause of action, it is arguably not a “claim” that can “accrue during

the pendency of a lawsuit.” This would make Aspex Eyewear’s recognition that a party may “seek

to pursue claims that accrue during the pendency of a lawsuit” inapplicable to willful infringement.

There is no similar justification for refusing to apply Aspex Eyewear to a cause of action for

indirect infringement that accrues during the pendency of litigation.

       Given the absence of statutory guidance on when enhanced damages should be awarded

under § 284, the courts have fashioned their own tests, which generally require willfulness. See

Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1928, 195 L. Ed. 2d 278 (2016) (abrogating

stringent test created by In re Seagate Technology, LLC, 497 F.3d 1360, 1374 (Fed.Cir.2007) but

recognizing enhanced damages should still “generally be reserved for egregious cases typified by

willful misconduct”). In In re Seagate Technology, the Federal Circuit fashioned a test (later

abrogated by Halo Electronics) for awarding enhanced damages under § 284 that requires willful

infringement. In doing so, it explained:
       Further outweighing any benefit of extending waiver to trial counsel is the
       realization that in ordinary circumstances, willfulness will depend on an infringer’s
       prelitigation conduct. It is certainly true that patent infringement is an ongoing
       offense that can continue after litigation has commenced. However, when a
       complaint is filed, a patentee must have a good faith basis for alleging willful
       infringement. Fed. R. Civ. Pro. 8, 11(b). So a willfulness claim asserted in the
       original complaint must necessarily be grounded exclusively in the accused
       infringer’s pre-filing conduct. By contrast, when an accused infringer’s post-filing
       conduct is reckless, a patentee can move for a preliminary injunction, which
       generally provides an adequate remedy for combating post-filing willful

                                                 10
        Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 12 of 17




       infringement. A patentee who does not attempt to stop an accused infringer’s
       activities in this manner should not be allowed to accrue enhanced damages
       based solely on the infringer’s post-filing conduct. Similarly, if a patentee
       attempts to secure injunctive relief but fails, it is likely the infringement did not rise
       to the level of recklessness.
In re Seagate Technology, 497 F.3d at 1374 (emphasis added). While In re Seagate Technology

arguably supports the idea that under “ordinary circumstances” willfulness will depend on an

infringer’s prelitigation conduct, it does not support the idea that indirect infringement should be

limited to pre-filing conduct. To the contrary, it expressly recognizes that “patent infringement is

an ongoing offense that can continue after litigation has commenced” and states only that enhanced
damages for such infringement should be limited to pre-filing conduct. Id. As the District of

Delaware stated, there is “no legal impediment to having an indirect infringement cause of action

limited to post-litigation conduct,” as there arguably is for allegations of willful infringement.

Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d at 565 n. 7 (emphasis added) (citing In re

Seagate Technology, LLC, 497 F.3d at 1374 (Fed.Cir.2007)).

       Therefore, even if this Court was persuaded by arguments in Parus to find that pre-filing

knowledge should be required to allow enhanced damages under § 284, it should not adopt a

similar rule for a cause of action for indirect infringement that accrues during the pendency of

litigation. Because the Federal Circuit has recognized that a party is free to pursue claims that

accrue during the pendency of litigation, a patent holder should be free to include indirect

infringement claims that accrue during the pendency of litigation in an amended complaint.
       C.      WSOU adequately alleges intent for induced infringement.
       Defendants allege that “Plaintiff’s allegations of specific intent amount to a single

conclusory statement that Defendants ‘actively induced’ others to infringe through their

advertising, promotional materials, and [website] citations.” Mot. at 11. However, Defendants

provide no analysis of the advertising, promotional materials, and website citations referenced in

the Amended Complaint. Am. Compl. ¶ 31. Here, Defendants’ alleged activities include

“advertising and promoting the use of the Accused Products in various websites, including



                                                  11
        Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 13 of 17




providing and disseminating product descriptions, operating manuals, and other instructions on

how to implement and configure the Accused Products” in the manner claimed. Id.

       These example pleadings at least are analogous to those the Federal Circuit deemed

sufficient to defeat a motion to dismiss. Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355 (Fed.

Cir. 2018) (denying motion to dismiss where pleadings alleged defendants inducing actions

included “providing instructions, support, and technical assistance for the use of the [accused

instrumentality].”); see also Script Security Solutions L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d

928, 936 (E.D. Tex. 2016) (denying a 12(b)(6) Motion to dismiss allegations of induced

infringement where “the defendants induced customers to infringe the patents by instructing them

in advertising and promotion to use the accused products in an infringing way”); Canon, Inc. v.

TCL Electronics Holdings Ltd., No. 2:18-CV-00546-JRG, 2020 WL 1478356, *5-*6 (E.D. Tex.

Mar. 25, 2020) (denying motion to dismiss inducing and contributory infringement claims despite

the lack of specifics in how the material the accused infringers disseminated in connection with

the accused product encouraged infringement); Motiva Patents, LLC v. Sony Corp., 408 F. Supp.

3d 819 (E.D. Tex. Sept. 27, 2019) (denying motion to dismiss because complaint contained general

allegations that the end-user’s of the accused software product were the direct infringers and that

the accused infringer through its advertising and instruction manuals encouraged the end user to

use the product in an infringing manner).

       Therefore, WSOU has alleged a plausible claim for induced infringement because the

Amended Complaint specifically identifies “advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,

operating manuals, and other instructions on how to implement and configure the Accused

Products” in the manner claimed.
       D.      WSOU alleges a plausible claim for contributory infringement.
       Defendants’ bald assertion that WSOU fails to claim lack of a substantial non-infringing

use because it “cannot do so” (Mot. at 12) should be disregarded as an attempt to raise a factual

dispute in a motion to dismiss.

                                                12
        Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 14 of 17




        As the Federal Circuit has acknowledged, “[t]he language of the statute incorporates the

core notion that one who sells a component especially designed for use in a patented invention

may be liable as a contributory infringer, provided that the component is not a staple article of

commerce suitable for substantial noninfringing use.” Ricoh Co. v. Quanta Computer Inc., 550
                                   9
F.3d 1325, 1337 (Fed. Cir. 2009). The Federal Circuit went on to hold:
               Quanta should not be permitted to escape liability as a contributory
               infringer merely by embedding that microcontroller in a larger
               product with some additional, separable feature before importing
               and selling it. If we were to hold otherwise, then so long as the
               resulting product, as a whole, has a substantial non-infringing
               use based solely on the additional feature, no contributory liability
               would exist despite the presence of a component that, if sold alone,
               plainly would incur liability.

Ricoh Co. v. Quanta Computer Inc., 550 F.3d 1325, 1337 (Fed. Cir. 2009) (emphasis in original).

        Under Ricoh, WSOU’s pleadings are sufficient. As the Eastern District of Texas

recognized, under Ricoh “a well-pled allegation addressed to the lack of substantial noninfringing

uses is sufficient to satisfy the knowledge element of contributory infringement.” Motiva, 408 F.

Supp. 3d at 834. In Motiva, the court denied a motion to dismiss the contributory infringement

claim, finding the complaint adequately alleged that the accused products “contain a software

component with no substantial noninfringing uses.” Motiva, 408 F. Supp. 3d at 835. The court

further found that a patentee need only allege that a software component does not have any

substantial noninfringing uses. This is because “[r]equiring [a patentee] to prove that [the accused

infringer]’s software component only has a single use—instead of simply alleging as much—

would ‘effectively require[ ] [the patentee to prove, pre-discovery, the facts necessary to win at

trial,’” and the law does not require this. Id. at 836 n.6 (citation omitted); see also Lucent Techs.,

9   Additionally, Ricoh suggests that a well-pled allegation addressed to the lack of substantial
    noninfringing uses is sufficient to satisfy the knowledge element of contributory infringement.
    Ricoh explained that “[w]hen a manufacturer includes in its product a component that can only
    infringe, the inference that infringement is intended is unavoidable.” Ricoh, 550 F.3d at 1338.
    Accordingly, “it is entirely appropriate to presume that one who sells a product containing a
    component that has no substantial noninfringing use in that product does so with the intent that
    the component will be used to infringe.” Id.

                                                 13
        Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 15 of 17




Inc. v. Gateway, Inc., 580 F.3d 1301, 1320-1321 (Fed. Cir. 2009) (finding contributory

infringement based on a software tool within a larger program even though the entire software

package was not alleged to contributorily infringe).

       WSOU has alleged a plausible claim for contributory infringement because the Amended

Complaint specifically identifies example infringing features and components of the accused

product.
IV.    If necessary, the Court should allow WSOU to amend.
       Although Defendants’ motion should be denied for the reasons explained above, if the

Court is inclined to grant any part of Defendants’ motion, WSOU respectfully requests that the

Court allow WSOU to amend its Amended Complaint. Fed. R. Civ. P. 15(a)(2) (providing that

leave to amend should be freely given when justice so requires).
                                          CONCLUSION

       WSOU pleads factual content that allows this Court to draw the reasonable inference that

Defendants are liable for the misconduct alleged. Defendants have not shown that WSOU would

not be entitled to relief under any set of facts or any possible theory that it could prove consistent

with the allegations in the amended complaint, and its motion should be denied.




                                                 14
       Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 16 of 17




Dated: November 13, 2020           Respectfully submitted,

                                   /s/ Ryan S. Loveless
                                   James L. Etheridge
                                   Texas State Bar No. 24059147
                                   Ryan S. Loveless
                                   Texas State Bar No. 24036997
                                   Travis L. Richins
                                   Texas State Bar No. 24061296
                                   Brett A. Mangrum
                                   Texas State Bar No. 24065671
                                   Jeffrey Huang
                                   ETHERIDGE LAW GROUP, PLLC
                                   2600 E. Southlake Blvd., Suite 120 / 324
                                   Southlake, Texas 76092
                                   Telephone: (817) 470-7249
                                   Facsimile: (817) 887-5950
                                   Jim@EtheridgeLaw.com
                                   Ryan@EtheridgeLaw.com
                                   Travis@EtheridgeLaw.com
                                   Brett@EtheridgeLaw.com
                                   Jhuang@EtheridgeLaw.com

                                   Mark D. Siegmund
                                   State Bar No. 24117055
                                   mark@waltfairpllc.com
                                   Law Firm of Walt, Fair PLLC.
                                   1508 North Valley Mills Drive
                                   Waco, Texas 76710
                                   Telephone: (254) 772-6400
                                   Facsimile: (254) 772-6432

                                   ATTORNEYS FOR PLAINTIFF




                                     15
        Case 6:20-cv-00486-ADA Document 50 Filed 11/13/20 Page 17 of 17




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via electronic

case filing in accordance with the Federal Rules of Civil Procedure on November 13, 2020.

                                            /s/ Ryan S. Loveless
                                            Ryan S. Loveless




                                              16
